J-S49038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARREN TALBERT                             :
                                               :
                       Appellant               :   No. 385 EDA 2019

             Appeal from the PCRA Order Entered January 3, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0004677-2012,
                           CP-23-CR-0004680-2012


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 13, 2019

        Appellant Darren Talbert appeals from the order entered by the Court

of Common Pleas of Delaware County denying Appellant’s petition pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-46. After careful

review, we are constrained to quash this appeal.

        On August 15, 2013, a jury convicted Appellant of charges on two

separate dockets. In Docket 4680-2012, Appellant was found guilty of two

counts of Possession With Intent to Deliver (PWID) Heroin and one count of

conspiracy to commit PWID. In Docket 4677-2012, Appellant was found guilty

of PWID-Heroin, conspiracy to commit PWID, possession of a firearm with

obliterated marks of identification, and carrying a firearm without a license.

On appeal, this Court vacated Appellant’s sentences and remanded for
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49038-19



resentencing as the trial court had imposed unconstitutional mandatory

minimum sentences.        See Commonwealth v. Talbert, 51 EDA 2014

(Pa.Super. April 1, 2015) (unpublished memorandum).

      On February 16, 2016, Appellant filed the instant pro se PCRA petition.

Although the PCRA court appointed Appellant counsel, Appellant requested

and was permitted to proceed pro se after a hearing pursuant to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). On May 5, 2017, the

PCRA court notified Appellant of its intent to dismiss his petition without a

hearing pursuant to Pa.R.Crim.P. 907.       On July 11, 2017, the PCRA court

dismissed Appellant’s petition.

      On July 17, 2018, this Court affirmed the PCRA court’s decision in part,

reversed in part and remanded for an evidentiary hearing on two of Appellant’s

ineffectiveness claims.   See Commonwealth v. Talbert, 2480 EDA 2017

(Pa.Super. July 17, 2018) (unpublished memorandum).           On November 20,

2018, the PCRA court held an evidentiary hearing. On January 3, 2019, the

trial court entered an order denying Appellant’s petition; the trial court’s order

listed both docket numbers in the caption. On February 1, 2019, Appellant

filed a timely counseled notice of appeal that listed both docket numbers.

      On June 14, 2019, this Court issued a Rule to Show Cause for Appellant

to explain why his appeal should not quashed pursuant to Commonwealth

v. Walker, 185 A.3d 969, 971 (Pa. 2018) (holding that “where a single order

resolves issues arising on more than one docket, separate notices of appeal

must be filed for each of those cases”). On June 26, 2019, Appellant filed a

                                      -2-
J-S49038-19



counseled response, claiming the appeal should not be quashed as the lower

court had listed both cases in the caption of its order denying Appellant’s PCRA

petition. On July 12, 2019, this Court discharged the Rule to Show Cause and

referred the matter to the merits panel.

      The Official Note to Pa.R.A.P. 341 provides, in relevant part:

            Where … one or more orders resolves issues arising on more
      than one docket or relating to more than one judgment, separate
      notices of appeal must be filed. Commonwealth v. C.M.K., 932
      A.2d 111, 113 & n.3 (Pa.Super. 2007) (quashing appeal taken by
      single notice of appeal from order on remand for consideration
      under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, Official Note.

      Until recently, courts of this Commonwealth would allow appeals to

proceed even if they failed to conform with Pa.R.A.P. 341.         See In the

Interest of P.S., 158 A.3d 643 (Pa.Super. 2017). However, our Supreme

Court emphasized in Walker that Rule 341 requires that “where a single order

resolves issues arising on more than one docket, separate notices of appeal

must be filed for each case.” Walker, 185 A.3d at 971.

      The Court concluded that “[t]he Official Note to Rule 341 provides a

bright-line mandatory instruction to practitioners to file separate notices of

appeal. … The failure to do so requires the appellate court to quash the

appeal.” Id. at 976-77. See Commonwealth v. Williams, 206 A.3d 573

(Pa.Super. 2019) (quashing a pro se appeal that listed four trial court docket

numbers on the notice of appeal); Commonwealth v. Luciani, 201 A.3d 802,

805 n.2 (Pa.Super. 2018) (recognizing that, despite the fact that charges filed


                                     -3-
J-S49038-19



at two separate docket numbers are joined for trial, appellants are required

to file separate notices of appeal under Walker). The Supreme Court provided

that its decision applies prospectively to appeals filed after June 1, 2018, the

date Walker was filed.

      In this case, on February 1, 2019, Appellant filed his notice of appeal.

As Appellant’s notice of appeal was filed after Walker was decided, we must

apply the principle set forth in that decision. As Appellant improperly filed a

notice of appeal listing multiple docket numbers, we are constrained to quash

this appeal pursuant to Rule 341 and Walker.

      Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2019




                                     -4-